DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8,11, 14, 16, 19, 21 are rejected under 35 U.S.C. 102(a1) as being anticipated by Niwa et al. (US 2016/0226339).
	Regarding claim 1, Niwa et al. discloses:
An electric motor (abstract) including: 
a rotor (10) with a rotating shaft (11); 
a stator (9) surrounding the rotor (10), the rotor being capable of rotating in the stator (Fig 3); 
a coil module (60,62, Fig 5) with a plurality of coils (64) wound around the stator (9); 
a Hall unit (65,66, para 100) including a Hall circuit board (65) disposed around the rotating shaft (11) of the rotor (10), and 
a Hall module (plurality of Hall sensors 66) disposed on the Hall circuit board (65) and corresponding to the rotor (10) and used to sense rotation of the rotor (para 100); and 
a wiring circuit unit (80, Fig 5) independent of the Hall circuit board (65) and including a three-phase power source interface (80u,80v,80w), 
the wiring circuit unit (80) being electrically connected to the coils (64) and electrically connecting the coils to the power source interfaces respectively by groups (groups of 80u-w, paras 116-118).

Regarding claim 8/1, Niwa et al. discloses further comprising a first motor cover (6a, Figs 1-4, para 85) and a second motor cover (6b) cooperating with each other, and a motor space formed between the two motor covers, and the electric motor (8) being installed in the motor space.


Regarding claim 11, Niwa et al. discloses:
An electric tool (abstract) including: 
a housing unit (5,6); 
a battery unit (23) disposed at a lower side of the housing unit (Fig 3); 
an electric motor (8) disposed in the housing unit, and including a rotor (10) with a rotating shaft (11), 
a stator (9) surrounding the rotor (10), and a coil module (60,62, Fig 5) with a plurality of coils (64) wound around the stator (9); 
a heat dissipation unit (70) disposed corresponding to the electric motor (8); 
a Hall unit (65,66, para 100, Fig 3) spaced apart from the heat dissipation unit (70) along a longitudinal direction of the rotating shaft (11), and 
including a Hall circuit board (65) surrounding the rotating shaft (11) and disposed in the housing unit (5,6), and 
a Hall module (plurality of Hall sensors 66) disposed on the Hall circuit board (65) and corresponding to the rotor (10) and used to sense rotation of the rotor (para 100); 
a wiring circuit unit (80) independent of the Hall circuit board (65) and including a three-phase power source interface (80u,80v,80w), 
the wiring circuit unit (80) being electrically connected to the coils and electrically connecting the coils to the power source interfaces respectively by groups (groups of 80u-w, paras 116-118); and 
a control unit (20) disposed in the housing unit (5,6) and electrically connected to the battery unit (23), the electric motor (8) and the Hall unit (65,66, para 100), and located between the electric motor (8) and the battery unit (23, paras 87, 102).

Regarding claim 14/11, Niwa et al. discloses wherein the housing unit (5,6) includes a motor front cover (6a) and a motor rear cover (6b) that cooperates with the motor front cover to define a motor space for disposing the electric motor (8) and the Hall unit (65,66, para 100), and the Hall circuit board (65) is disposed inside either the motor rear cover or the motor front cover and corresponding to the rotor (10).

Regarding claim 16/11, Niwa et al. discloses wherein the housing unit (5,6) includes a first housing (6a), a second housing (6b) that cooperates with the first housing to define a disposition space for disposing the electric motor (8) and the Hall unit (65,66, para 100), and a bracket (85, Fig 5) disposed in the first housing (6a) and the second housing (6b, Fig 3) and provided for disposing the Hall circuit board (65, Fig 5).

Regarding claim 19/11, Niwa et al. discloses wherein the control unit (20, Fig 3, para 87) has a first loop unit (microprocessor, memory) and a second loop unit (switching devices) that are electrically connected, and the two loop units are disposed separately (Niwa et al. are silent regarding them being integrated).

Regarding claim 21/19, Niwa et al. discloses wherein the housing unit (5,6, Fig 3) has a grip (by 3) located between the electric motor (8) and the battery unit (23), a tact switch (15) provided on the grip, and the first loop unit and the second loop unit (20, para 87) are located between the tact switch (15) and the battery unit (23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Niwa et al. (US 2016/0226339) in view of QIAO, Chun-yu et al. (CN 106208593).
Regarding claim 7/1, Niwa et al. do not disclose wherein a setting angle of the Hall circuit board can be adjusted.
QIAO, Chun-yu et al. teach a device wherein a setting angle of the Hall circuit board can be adjusted (para 3 of “preferred embodiment”), to provide motor performance optimization configuration.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Niwa et al. wherein a setting angle of the Hall circuit board can be adjusted, as QIAO, Chun-yu et al. teaches.
The motivation to do so is that it would allow one to provide motor performance optimization configuration (para 3 of “preferred embodiment” of QIAO, Chun-yu et al.).
Allowable Subject Matter
Claims 2-6, 9,10, 12, 13, 15,17,18,20,22-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 2/1 inter alia, the specific limitations of “…wherein the wiring circuit unit includes a wiring circuit board independent of the Hall circuit board and surrounding the rotating shaft, and a wiring circuit provided on the wiring circuit board, the power source interfaces are disposed on the wiring circuit board, and the wiring circuit is electrically connected to the coils and electrically connects the coils to the power source interfaces respectively by groups….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 3-4, 10 are also allowable for depending on claim 2.
In claim 5/1 inter alia, the specific limitations of “…wherein the stator has a cylindrical yoke, a plurality of polar columns annularly disposed on an inner circumferential surface of the yoke, and a winding frame portion disposed at one end of the yoke; the coils of the coil module wind around the polar columns respectively; the coil module further has a surrounding portion connected to the coils and wound around the winding frame portion, and three wiring portions extending from the surrounding portion and serving as the power source interfaces respectively; the wiring circuit unit further includes a short-circuiting plate disposed on the winding frame portion, the short-circuiting plate contacts the surrounding portion to electrically connect the coils….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claim 6 is also allowable for depending on claim 5.
In claim 9/8 inter alia, the specific limitations of “…wherein the Hall circuit board has a plurality of through holes, and further includes a plurality of positioning members respectively passing through the through holes and detachably connected to either the first motor cover or the second motor cover, and an extended length of each of the through holes around the rotating shaft is greater than a radial width of the corresponding positioning member….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
In claim 12/11 inter alia, the specific limitations of “…wherein the wiring circuit unit further includes a wiring circuit board independent of the Hall circuit board and surrounding the rotating shaft, and a wiring circuit provided on the wiring circuit board, the power source interfaces are disposed on the wiring circuit board, the wiring circuit is electrically connected to the coils and electrically connects the coils to the power source interfaces respectively by groups….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
In claim 13/11 inter alia, the specific limitations of “…wherein the stator has a cylindrical yoke, a plurality of polar columns extending inwardly from an inner circumferential surface of the yoke, and a winding frame portion disposed at one end of the yoke along a longitudinal direction of the yoke, the coil module has the coils wound around the polar columns respectively, a surrounding portion connected to the coils and wound around the winding frame portion, and three wiring portions extending from the surrounding portion and serving as the power source interfaces respectively, the wiring circuit unit further includes a short-circuiting plate disposed on the winding frame portion, and the short-circuiting plate contacts the surrounding portion to electrically connect the coils….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
In claim 15/14 inter alia, the specific limitations of “…wherein the housing unit further includes a plurality of positioning members penetrating the Hall circuit board and detachably connected to either the motor rear cover or the motor front cover, the Hall circuit board has a plurality of through holes for the positioning members to pass through, and an extended length of each of the through holes around the rotating shaft is greater than a radial width of the corresponding positioning member….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
In claim 17/16 inter alia, the specific limitations of “…wherein the bracket has a ring-shaped main portion for disposing the Hall circuit board, and a plurality of bracket portions extending outwardly from the main portion and engaging in the first housing and the second housing….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
In claim 18/16 inter alia, the specific limitations of “…wherein the main portion of the bracket has a plurality of hook members, and the Hall circuit board has a plurality of grooves for engaging with the hook members respectively….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
In claim 20/19 inter alia, the specific limitations of “…wherein the housing unit has a grip located between the electric motor and the battery unit, a tact switch  provided on the grip, and the first loop unit and the second loop unit are respectively located on an upper side and a lower side of the tact switch.….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 22 and 24 are also allowable for depending on claim 20.
In claim 23/21 inter alia, the specific limitations of “…wherein the first loop unit includes a first circuit board, a drive loop, and a plurality of power switching elements disposed on the first circuit board; the second loop unit includes a second circuit board and a control loop to control the power switching elements of the first loop unit.….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claim 25 is also allowable for depending on claim 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834